Citation Nr: 1740544	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  13-13 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.

2. Entitlement to service connection for lung cancer, to include as due to asbestos exposure.

3. Entitlement to service connection for hepatitis A.

4. Entitlement to service connection for hepatitis B.

5. Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to September 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

In February 2016, a travel board hearing was held before the undersigned Veterans Law Judge sitting at the RO.

This is a paperless appeal and the Veterans Benefits Management System and Virtual VA folders have been reviewed. 

The appeal is REMANDED to the Agency of Original Jurisdiction. VA will notify the appellant if further action is required.


REMAND

In October 2012, VA in pertinent part determined that new and material evidence had not been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder; and denied entitlement to service connection for lung cancer and hepatitis A, B, and C. The Veteran disagreed and perfected this appeal.

The Board has rephrased the posttraumatic stress disorder issue to include any diagnosed acquired psychiatric disorder. See Clemons v. Shinseki, 23 Vet. App. 1 (2009). The Board notes that the final May 2008 rating decision denied entitlement to service connection for a bipolar disorder as well as posttraumatic stress disorder.

On review, additional development is needed in this case. Information in the claims folder indicates the Veteran is receiving benefits from the Social Security Administration. See, e.g., VA Form 21-527, received in September 2008. These records are potentially relevant to the appeal and must be requested. See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Updated VA medical records should also be obtained. 38 C.F.R. § 3.159(c)(2) (2016). 

Accordingly, the case is REMANDED for the following action:

1. The RO is directed to:

- Request all medical records used in granting benefits by the Social Security Administration.

- Request medical records from the VA Medical Center in San Diego, California and any associated outpatient clinics for the period from May 2012 to the present. 

If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims. The claimant must then be given an opportunity to respond.

2. Upon completion of the requested development and any additional development deemed appropriate, readjudicate the appeal issues. If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and be given an appropriate opportunity for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).

